Affirm as Modified in part; Reverse and Render in part; and Reverse and Remand in part;
Opinion Filed March 14, 2019




                                          S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-17-01187-CV

                         LINDA DOUGLAS, Appellant
                                   V.
            TAYLOR SIMS AND DALLAS PERFORMANCE, LLC., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03688-E

               SUPPLEMENTAL MEMORANDUM OPINION
                           Before Justices Whitehill, Molberg, and Reichek
                                     Opinion by Justice Molberg
       In our opinion dated February 26, 2019, we suggested a remittitur of $4,942.86 of the

damages awarded to Dallas Performance, LLC on its breach of contract claim. We stated that if

the remittitur was filed by Dallas Performance within fifteen days of the date of the opinion, we

would modify the trial court’s judgment with respect to the breach of contract damages awarded.

       On March 11, 2019, Dallas Performance timely filed its remittitur and asked this Court to

modify the trial court’s judgment to reflect the requested remittitur. Accordingly, we vacate our

judgment, but not our opinion, dated February 26, 2019, and modify the trial court’s judgment

with respect to the breach of contract damages awarded to Dallas Performance to reflect the

remittitur of $4,942.86.
       We reverse the trial court’s judgment to the extent it awards Dallas Performance $3,200 on

its quantum meruit claim and render judgment that Dallas Performance take nothing on its

quantum meruit claim. We reverse the trial court’s judgment to the extent it (1) orders that Linda

Douglas take nothing on her claims for conversion and wrongful detention and (2) awards Dallas

Performance $8,750 in attorneys’ fees and remand those claims to the trial court for further

proceedings consistent with our February 26, 2019 opinion and this supplemental opinion. We

modify the trial court’s judgment to award Dallas Performance $4,057.14 for damages on its

breach of contract claim and, as modified, affirm the trial court’s award of breach of contract

damages to Dallas Performance. See TEX. R. APP. P. 46.3. In all other respects, the trial court’s

judgment is affirmed.




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE

171187SF.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 LINDA DOUGLAS, Appellant                           On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas,
 No. 05-17-01187-CV         V.                      Trial Court Cause No. CC-16-03688-E.
                                                    Opinion delivered by Justice Molberg.
 TAYLOR SIMS AND DALLAS                             Justices Whitehill and Reichek
 PERFORMANCE, LLC., Appellees                       participating.

        We VACATE our judgment dated February 26, 2019. In accordance with this Court’s
opinion of February 26, 2019, and supplemental opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part.

       We REVERSE that portion of the trial court’s judgment awarding appellee Dallas
Performance, LLC $3,200 on its quantum meruit claim and RENDER judgment that appellee
Dallas Performance, LLC take nothing on that claim.

       We REVERSE that portion of the trial court’s judgment ordering that appellant Linda
Douglas take nothing on her claims for conversion and wrongful detention against appellee
Dallas Performance, LLC and REMAND those claims to the trial court for further proceedings
consistent with our opinion of February 26, 2019, and supplemental opinion of this date.

       We REVERSE the trial court’s award of attorneys’ fees to appellee Dallas Performance,
LLC and REMAND that claim to the trial court for further proceedings consistent with our
opinion of February 26, 2019, and supplemental opinion of this date.

       We MODIFY the trial court’s judgment to award appellee Dallas Performance, LLC
breach of contract damages of $4,057.14 and, as modified, AFFIRM the trial court’s award of
breach of contract damages, along with pre- and post-judgment interest, to appellee Dallas
Performance LLC.

        We AFFIRM the trial court’s judgment in all other respects, including that appellant
Linda Douglas take nothing on her claims against appellee Taylor Sims and on her claims
against appellee Dallas Performance, LLC for violations of the Texas Deceptive Trade Practices
Act; making, presenting, or using a fraudulent lien; and contracting for or charging usurious
interest.


                                              –3–
      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered March 14, 2019




                                            –4–